 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndianaMetal Products,a Division of Textron Inc.and United Steelworkers of America,AFL-CIO.Case 25-CA-2971January 9, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn March 6, 1969, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision together with a supporting brief, and,subsequently, errata to correct the aforementionedexceptions and brief. Thereafter, the Charging Partyfiledcross-exceptionstotheTrialExaminer'sDecision togetherwitha supporting brief. TheRespondent filed answering briefs in answer to theexceptions,cross-exceptions,andbriefsof theGeneral Counsel and the Charging Party.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptionsandcross-exceptions, the briefs, and the entire record inthecase,andherebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer only to the extent consistent herewith.The Trial Examiner concluded that Respondentdid not violate Section 8(a)(5) and (1) of the Act inthe course of itsbargainingwith the Union. Wedisagree with this conclusion.1.The chronology of this case, as detailed in theTrial,Examiner'sDecision,isa long and complexone. In brief, the Union was originally certified onAugust 30, 1965; there were 22 collective-bargainingmeetingsbetweenNovember 1965 and November1966; the Union struck in August 1966 in support ofitsdemands; inOctober 1966 a petition fordecertificationwas filed and after the election andappropriate exceptions to the Regional Director'sreport on challenged ballots, certain ballots were'Respondent'smotion to strike General Counsel's exceptions and itsopposition to General Counsel'smotion to correct exceptions are herebydenied as we find the General Counsel's exceptions and brief substantiallycomply with the requirements of the Board Rules and Regulations.Respondent'smotion to strike the cross-exceptions and brief of theCharging Party is hereby denied as without merit, as the cross-exceptionsand brief comply with Board'sRules and Regulations.180 NLRB No. 96counted and the Union certifiedon July 5, 1967.Following the recertification there were bargaining'meetings on August29, 1967,and September 28,1967.At the meeting of September 28, 1967, theRespondent submitted a document which allegedlywas a"final offer."If it was offered as such, then,as the Trial Examiner noted,we must conclude theRespondentunlawfullybargainedtoimpassebecause the proposal,made soon after bargainingwas resumed following a 10-month hiatus,inter alia,incorporated nonmandatory subjects of bargaining,withdrewpriorcommitments,andreiteratedadherence to adamant positions on mandatorysubjectsofbargaining.TheTrialExaminer,however, decided the proposal of September 28,1967,was put forward as a basis for furtherbargaining and that the General Counsel had failedto establish that the Respondent insisted to impasseon its proposals.We find otherwise.In reaching his conclusion,theTrialExaminerrelies primarily on his discrediting of the testimonyof Earl Riffe,the union representative,who testifiedthe proposal was made as a "final offer,"2and onthecreditedtestimonyofEdward Fahy, theRespondent'sCounsel and chief negotiator, whodenied presenting the September 28, 1967,documentas a "final offer."However, the Trial Examiner alsofoundDaleBryant,who at the time of thenegotiations was president of the Union local, to bea credible witness,and Bryant testified that at theSeptember28,1967,bargainingsessiontheCompany indicated that this was its final proposal.Moreover,only 2 days later, on September30, 1967,Fahy wrote Riffe a letter in which he stated:ThemanagementofIndianaMetalhaveconsideredyoursuggestedchangesinthecompany'sfinal offer.In view of the concessionscontained in thatfinaloffer,the company doesnot agree to make any further changes. Theproposal presented at our September 28 meeting,therefore,stands as written and represents thecompany'sfinal offer.[Emphasis supplied.]In arriving at his conclusion that the proposal ofSeptember 28, 1967 was not intended as a finaloffer,theTrialExaminer resolved the conflictbetween the two credited witnesses,Fahy andBryant,byhypothesizingthatBryant,aninexperienced bargainer,was "confused"as to thesource of the term"final offer,"and that it is not"unreasonable"to conclude the term was first usedin the Union caucus during the negotiating meeting.rrhe Trial Examiner appears to rely in part on his "knowledge" ofevents connected with the attempted settlement agreementon May 6, 1968,in discreditingRiffe's testimony concerning September28, 1967.We notethat the record before us does not contain the material necessary for. us toconsider the justificationfor the TrialExaminer's conclusionson Riffe'srole in the settlement aa; mpt and furthermorewe note that part of theTrialExaminer'sconclusion is based on conjecture as toRiffe'scontribution to the ChargingParty's formal opposition to the settlementproposal. INDIANA METAL PRODUCTS607As for the letter of September 30, 1967, the TrialExaminer accepted Fahy's explanation that since theUnion intended to submit the proposal to itsmembership, that proposal became a final one, andso,according to the Trial Examiner, it was theUnion's action which established the proposal as afinal offer.We do not believe that the record supports therationale of the Trial Examiner. Bryant's testimonyclearly shows that the Respondent's position on theSeptember 28, 1967, proposal as a final offer, wasrevealedaftertheunion caucus and while thenegotiators for both sides were meeting jointly.3 Weseeno reason to convert this testimony into aconclusion that Bryant heard the phrase "finaloffer" in the union caucus. Furthermore, Bryant'srecollection is buttressed by the Respondent's letterof September 30, 1967. Therein Respondent mostemphatically designated its contract proposal ofSeptember 28, 1967, as a "final offer." Even werewe to believe it legally appropriate to considerRespondent'sexplanationfortheclearandunambiguouswording of the letter, we wouldconclude that this proposal was intended to be final.Nowhere in this letter, or elsewhere, did Respondentindicate that it wished to modify its terms, meetagain with the Union, continue bargaining or in anyway have the contract proposal of September 28,1967, construed other than as a "final proposal."Moreover,Respondent'sexplanationforitsreference to the proposal as a "final offer" does notbear scrutiny, and in our view Respondent's writtenword must be held decisive of Respondent's intent.Accordingly, we find that the proposal of September28, 1967, was presented by Respondent as a finaloffer, that this made furthernegotiationsfutile, andthattheRespondentunlawfullybargainedtoimpasse on its offer which contained nonmandatorybargainingsubjects,withdrawalsfrompriorcommitments,and adherence to adamant positionson mandatory subjects of bargaining.Furthermore, we find that as of September 28,1967,Respondent was bargaining in bad faith -even if the proposal of that date was not set forth asa final offer. Thus, after 2 years of bargaining,Respondent not only adhered to, and made aconditionofagreement,itsproposalonanonmandatory subject of bargaining that thenumber of employees who could serve on theUnion's committees be limited, it added on thatdate a requirement that employees selected to serveon the negotiation and grievance committees have"3 full years of seniority." In addition, proposedclauses such as those pertaining to managementfunctions and grievance procedures,discussed morefully,infra,were so restrictive and limiting,and thewithdrawal of prior commitments so numerous, that"'.and we returned and Mr.Riffe said . . . that he didn't feel thatthey had done anything to help settle this thing.In fact,that they hadmade it worseor had lustwatered the thing down from the last proposal.The companyindicated that this was their final proposal to us."we cannot view Respondent as merely an adamantor hard bargainer. Rather, it is apparent when thefullpicture is surveyed, that the Respondent wasdetermined to present a contract document whichwas calculated to frustrate agreement, produce astalemate,andunderminethestatutoryrepresentative, all in violation of Section 8(a)(5) and(1) of the Act.42.On November 2, 1967, Respondent advised theUnionthateffectiveJanuary1,1968,theRespondent was instituting three changes in theconditions of employment which had been part of itsSeptember 28 proposal. In view of our conclusionthat the impasse in bargaining resulted from the badfaith bargaining of Respondent, we find that theseunilateral changes in wage rates and other terms andconditions of employment constituted a violation ofSection 8(a)(5) and (1) of the Act. Nor did theUnion's failure to respond to the Respondent'snotice reflect a waiver of bargaining on those issues.Such waiver must be clear and unequivocal.5 To thecontrary, the Union thereafter on November 13,1967, filed the charge in this case, indicating itsconclusionthat, in view of Respondent's bad faithbargaining, to request further bargaining would befutile.3.We also find that subsequent to the proposedsettlement agreement of May 6, 1968, Respondentcontinued to bargain in bad faith.From May 8, 1968, to August 2, 1968, the partiesmet some 12 times. Fahy testified that thenonmandatory subjects were first taken up anddisposed of.' Among the items still unresolved werethe issues of management rights and arbitration. Itisthe nature of the company proposals in theseareas,coupledwith its tactics on nonmandatoryitemsandpreviouslyagreedupon items, thatconvinces us that Respondent's real purpose was tofrustrate bargaining and undermine the Union.The grievance procedure proposed in September1967 ran to 8 pages; provided that the ultimate stepof arbitration rested on the mutual consent of theparties;detailed in great length the arbitration'SeeStuart Radiator Core ManufacturingCo. Inc,173 NLRB No 27.In reaching this conclusion we note that the Trial Examiner accepts astruthful the testimonyof Carl Collinsthat in late May or early June 1967,Harold Harper, then Respondent'sPlantManager,stated that a Unionvictory (in the decertification election)would do no good as thecompanywould continue to stall and by the end of the year would have enough newemployees to vote the Union out.In view of Harper's position and theobvious need he would have to know current circumstances concerningemployment and production, it is difficult for us to accept, as did the TrialExaminer,Fahy's explanation that Harper was a shopman not involved inbargaining and that Fahy had no discussions with him.Moreover,no suchdisclaimer was elicitedfrom ValPembertonwho, as GeneralManager ofthe plant,would have constant contact with Harper,and who was withFahy a member of Respondent's bargaining team.'InsulatingFabricators,Inc.. Southern Division,144 NLRB 1325, 1332,enfd. 338 F 2d 457 (C.A 4)'That the parties were able at this time to rapidly resolve the issues onthese nonmandatory items, supports our conviction that Respondent's prioradamant,ifnotunlawful,positionon such nonmandatory items,contributed to the impasse and reflects a lack of genuine desire to reachagreement. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocedures;and excluded from the arbitrator'sjurisdiction,inter alia,any authority reserved to theRespondent,includingthosecoveredintheManagement Functions article, any issue discussedduringnegotiationswhichwasnotexpresslyincorporated in the agreement,andany issue whichwas the subject of mandatorybargainingunder theLaborManagement Relations Act. Coupled withthiswas the Management Functions article of theSeptember 28, 1967 - parts of which representedadditionalmanagement rights added to earlierproposals- which reserved to Respondent allpowers except those specifically abridged; and whichotherwise extensively set forth, among other things,Respondent'sexclusivecontroloverplantmanagement, subcontracting, business operations,hiringonapermanentortemporarybasis,establishmentof hours of work, assignment ofemployees,and establishment of standards ofperformance.After negotiations resumed inMay1968,Respondent proposed another wide-rangingManagement Functions article' which placed in itsexclusive power most of the terms and conditionsnormally associated with employment, but whichalso added as a provision a clause reciting that theenumerated rightswere"notallinclusive,butindicate the type of matters or rights which belongto and are inherent to management."Thus, the cumulative effect of Respondent'sproposals,both in September 1967 and in thenegotiations subsequent to the attempted agreementofMay 1968, was to retain for the Respondentexclusive control over almost all the terms andconditions of employment, and to permit the Unionto seek redress through arbitration only on limitedissues, and then only when and if the Respondentacquiesced in the use of arbitration.We think the Union's rejection of these clausesand its efforts to ameliorate their onerous effectswere reasonable and understandable efforts toprotect the bargaining unit from erosion and shouldnot,aswas done by the Trial Examiner, becharacterized as a stance as adamant as that ofRespondent. As we have said before in a case inwhich the employer would have similarly limited theapplicationofthegrievanceprocedure,anemployer's insistence on a management rights clausedoes not in itself violate the Act, but the nature ofthe employer's proposals and other matters arefactors inassessingthe company's motivation inapproaching negotiations, and rigid adherence tocertain proposals may indicate an intent to avoidagreement or produce a stalemate in order tofrustrate agreement and undermine the bargainingrepresentative.'Accordingly,we find that Respondent did notmeet the tests of good-faith bargaining in September1967 or after negotiations were resumed in May1968, and that Respondent has, therefore, engagedinunfairlabor practiceswithin the meaning ofSection 8(a)(5) and (1) of the Act.Upon the basis of the foregoing findings, and onthe record as a whole, we make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees ofRespondent, including setupmen, inspectors, thetruckdriver-generalutilityman,shippingandreceiving employees, draftsmen, drafting departmentclerk,leadmen, chief inspector, and watchman,employed at its Rochester, Indiana, plant, exclusiveof all office clerical employees, all professionalemployees, guards and all supervisors as defined intheAct,constituteaunitappropriate for thepurpose of collective bargaining within the meaningof Section 9(b) of the Act.4.At all times material herein, the Union hasbeen the exclusive bargaining representative of theemployees in the aforesaid unit within the meaningof Section 9(b) of the Act.5.By refusing on or about September 28, 1967,and thereafter, to bargain in good faith with theUnion as the exclusive bargaining representative ofits employees in the aforesaid appropriate unit, andby unilaterallychangingwage rates and other termsand conditions of employment without havingbargained to a good faith impasse on these subjects,Respondent has engagedin and is engagingin unfairlabor practices within the meaning of Section 8(a)(5)of the Act.6.By the foregoing conduct, Respondent hasengaged in and is engagingin unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices within themeaningof Section 2(6)and (7) of the Act.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardhereby orders that the Respondent,IndianaMetal Products,a Divisionof Textron Inc.,Rochester,Indiana, itsofficers,agents,successors,and assigns, shall:'G. C Exh•0'As wesaid in StuartRadiator Core ManufacturingCo, Inc,fn.4,supra.An evaluation of all Respondent'sproposals herein indicates thatRespondent was determinedto force theUnion to abandon its rights tobe consulted regarding practically all disputes that might arise during theterm of the contract relating to terms and conditionsof employment,i e., to waive its statutory right to bargaincollectivelySince Respondentcould not have offered them with any reasonableexpectation that theywould be acceptabletotheUnion,we canonly conclude thatRespondent did not approach negotiations in goodfaith and with theintent of reaching an agreement INDIANA METAL PRODUCTS1.Cease and desist from:(a)Refusing to bargain collectively with UnitedSteelworkersofAmerica,AFL-CIO, as theexclusive representative of the employees in the unitdescribed hereinabove.(b)Unilaterallychangingwages and other termsand conditions of employment without havingbargained to good faith impasse with the Union onthese subjects.(c) In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain collectively with UnitedSteelworkersofAmerica,AFL-CIO, as theexclusive representative of the employees in the unitdescribedhereinabove,and if an agreement isreachedembody such agreementinasignedcontract.(b) Post at its plant in Rochester, Indiana, copiesof the attached notice marked "Appendix."' Copiesof said Notice, on forms provided by the RegionalDirector for Region 25, shall, after being dulysigned by Respondent's authorized representative, beposted by it immediately upon receipt thereof, andbemaintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonablesteps shallbe taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(c)Notify theRegionalDirector for Region 25, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.'In the event this Order is enforced by a judgment of the United StatesCourt of Appeals,the words in the notice reading"Posted by order of theNationalLabor Relations Board"shallread "Posted pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICETO EMPLOYEESPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWE WILL, upon request, bargain collectively with theUnited Steelworkers of America, AFL-CIO, as theexclusiverepresentativeofour employees in theappropriate unit described below and if an agreement isreached embody such agreement in a signed contract.The appropriateunit is:Allour production andmaintenanceemployees,includingsetupmen,inspectors,thetruckdriver-generalutilityman,shipping and receiving employees, draftsmen, draftingdepartment clerk, leadmen, chief inspector, andwatchman, employed at our Rochester, Indiana,plant, exclusive of all office clerical employees, allprofessional employees, guards and all supervisors asdefined in the Act.WE WILL NOT unilaterally change wage rates or otherterms and conditions of employment without bargaining609with the Union.WE WILL NOT,inany like or related manner,interfere with,restrain,or coerce our employees in theexercise of rights guaranteed them in Section 7 of theAct.INDIANA METALPRODUCTS, A DIVISION OFTEXTRON INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,614 ISTA Center, 150 West Market Street, Indianapolis,Indiana 46204, Telephone 317-633-8921.TRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG, Trial Examiner: Based upon acharge filed on November 13, 1967, by the UnitedSteelworkers of America, AFL-CIO (herein called theCharging Party or the Union), on February 29, 1968, theRegionalDirector for the Board's Region 25 issuedcomplaint herein alleging that Indiana Metal Products, aDivision of Textron Inc.' (herein called the Company ortheRespondent) had failed to meet its bargainingobligations under the National Labor Relations Act, asamended (herein called the Act). More specifically thecomplaint alleged that since on or about August 29, 1967,inviolation of Section 8(a)(5) and (1) of the Act, theCompany has insisted that the Union bargain onnonmandatory subjects; has taken adamant positions andhas refused to negotiate on mandatory subjects forcollective bargaining; has withdrawn and changed contractproposals previouslymade; and has refused to offer oragree to employment conditions equal to those then ineffect at its plant. The complaint further alleged that onor about September 28, 1967, the Company submitted asitsfinaloffer"an unreasonable and onerous contractproposal for the purpose of avoiding reaching anagreement." Further, the complaint alleged that since onor about September 30, 1967, Respondent has refused tomeet and bargain with the Union concerning its allegedlyfinaloffersubmitted on September 28 and that onNovember 2, 1967, the Respondent unilaterally changedconditions of employment without having bargained to agood-faith impasse on these subjects. Following issuanceof complaint, the Company on March 4, 1968, made aMotion for a More Definite Statement as to theallegationsof violation.After Respondent's motion wasreferred to a Trial Examiner for ruling the GeneralCounsel's answer in opposition to said motion supplied theparticulars requested.Thereafter, the Company served its answer on March21, 1968, denying all of the material allegations of thecomplaintand controverting as well the complaintassertion that the Union is the current certified bargainingagent of the employees.'The Company's name appearsas corrected by motion at thehearing 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDHearing on the complaint opened before me inRochester,Indiana,on May 6, 1968. General Counsel andtheRespondentwere representedbyattorneysandChargingPartyappearedbyanInternationalstaffrepresentative,EarlRiffe.Textron Inc. appeared bycounsel for the sole purpose of moving to quash asubpoenaduces tecumservedbyGeneralCounselrequiringtheproductionofcollective-bargainingagreements between all domestic subsidiaries of Textronand trade unions. Among the arguments proffered insupport of the Motion to Quash was that of materiality ofthe subpoenaed material to the instant proceedings. Thecomplaint contains no allegation that Textron Inc.maintains a central labor policy or exercises control overthe labor policy of the Respondent. General Counsel, inopposition to the Motion to Quash, stated that during thecourse of the hearing he would put on evidence thatRespondent's representatives indicated that in refusing todiscuss union security they were following a policy ofTextron. _On the grounds of materiality Textron's Motion toQuash was granted but at the same time General Counselwas advised that if at any time during the course of theproceeding materiality of the subpoenaed documents wasestablished I would at that time sustain a subpoena issuedfor the collective-bargaining agreements. There was noshowing of materiality during the hearing and GeneralCounsel made no further effort to subpoena Textron.During the course of the day on May 6, I encouragedthe parties to enter into a settlement of the instant matter.General Counsel's position throughout was insistence on aformalsettlement,Boardorder,and court decree.Following a 4-hour period of discussions the Union andtheCompany agreed to the terms of an informalsettlement pursuant to which bargaining was to resumeimmediately, the Union's certification was extended for aperiod consistent with Board decisions, and the TrialExaminerwas to enter an order adjourning theproceedingssine diepending receipt of notice from theRegionalDirectorof compliance with the settlementagreement. The Union's International staff representativesecured approval for entry into this settlement agreementby long distance telephone conversationswithhissuperiors. General Counsel throughout refused to be partyto this settlement agreement and the standard form ofsettlement agreement was changed prior to execution bythe parties to provide for approval of the settlement bythe Trial Examiner rather than the Regional Director asset forth in the printed form. On the record, prior to entryofmy order approving the settlement agreement andadjourning the hearing, the General Counsel, at myinvitation and following my statement on the record that"theRegionalDirectorhas refused to approve thesettlement or to be party there to" stated the GeneralCounsel's reason for refusing to enter into the settlementagreement. Riffe, the Union's International representative,was present throughout and remainedsilent.Thereafter,after securing two extensions of time, General CounselfiledhisBrief in Support of Request for Permission toAppealfromtheTrialExaminer'sRulings.TheRespondent filed its Brief in Opposition to the GeneralCounsel's Appeal on June 28, 1968. On July 11, 1968, theUnion filed a Brief in Support of General Counsel's'ContrarytoGeneralCounsel'sexpectations, the evidence adducedduring the hearing established that the matterof union security is onestrictly forlocal determinationby each subsidiary company of Textron. CfCapitol Aviation. Inc,152 NLRB 745, 753.Request for Permission to Appeal from the TrialExaminer's Rulings. In this brief counsel for the Unionstatedinter alia:While Charging Party did have its Staff Representativeat such hearing, and he did enter into such informalsettlement, this was done because of his understandingthat "the Board" was recommending such settlement.Only after he had committed himself to that informalsettlement, believing that the Board was in favor thereofas the means by which Respondent could best be madeto live up to its duty to bargain in good faith under thelaw, did he learn that the office of the General Counseland the Regional Director were opposed to suchsettlement.On or about July 22, 1968, the Respondent filed a reply totheUnion's brief in support of the General Counsel'sposition.On July 25, 1968, the Board issued its ordergranting to the General Counsel permission to appealfrom the Trial Examiner's rulings and "in view of all thecircumstances and to effectuate the purposes of the Act"sustaining the General Counsel's appeal. At the same timetheBoard affirmed the Trial Examiner's authority toacceptasettlementagreementpursuant to Section101.9(d) of the Board's Rules and Regulations. Havingreversed my order accepting the settlement agreement, theBoarddirectedthatthehearingberesumed.OnSeptember 11, 1968, following a motion by Respondent totheBoard that it reconsider its action on the GeneralCounsel's appeal and the Board's denial of said motionforreconsideration, I issued an order scheduling aresumed hearing herein on October 22, 1968.Allpartiesparticipated in the resumed hearing atRochester, Indiana, on October 22 through 25, 1968, andwere afforded full opportunity to be heard, to introduceevidence, to examine witnesses, and to present oralargument. The Union was represented by counsel, whoextended his stay at the hearing beyond the first day onlyat the behest of the Trial Examiner but who absentedhimself after the second day and the close of GeneralCounsel's case. Oral argument was waived and briefs werefiled by all parties.Based upon the entire record in the case, my reading ofthe briefs, and from my observation of the witnesses andtheir demeanor I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleged, the answer admitted, and I findthat Indiana Metal Products, a Division of Textron Inc. isand has been at all times herein, a division of TextronInc.,which is a Delaware corporation with principaloffices at Providence, Rhode Island. At all times herein,Respondent has maintained a place of business nearRochester, Indiana (the only location involved in thisproceeding),where it is engaged in the manufacture,sale,anddistributionofscrews,fasteners,metalstampings, and related products.Duringarepresentative12-monthperiodtheRespondentmanufactured, sold, and shipped from itsRochester plant finished products valued in excess of$50,000 to points outside the State of Indiana.Ifind that Respondent is and has been at all timesmaterial herein an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and meetsthe Board's standards for the assertion of its jurisdiction. INDIANA METAL PRODUCTS611ii.THE LABORORGANIZATION INVOLVEDThe United Steelworkers of America, AFL-CIO, is,and hasbeenatalltimesmaterialherein,a labororganization within the meaning of Section2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Company's Structure and OperationsThe Respondent is one of three plants constituting anoperatingdivisionofTextronInc.TheDivision'sheadquarters are in Rockford, Illinois, and one Carlson ispresident of the Division.The Company is a screw manufacturing operation,making thread-cutting screws, thread-forming screws,sheetmetal screws, and a variety of special types ofscrews and fixtures.At the time of the hearing herein and during the eventswhich constitute the alleged unfair labor practices, ValPembertonwas the Respondent's generalmanager.Pemberton credibly testified that to the best of hisknowledge the Company had always employed workingforemen and that this system of supervision was necessaryas the operation ran three shifts and close supervision wasneeded in all of the work.Astosubcontracting,PembertonstatedthatRespondent is a service-oriented company and mustprovide goods to regular customers upon order. Ordersare received daily and may be for items for which therewill be no additional call for months, if ever. It thereforebecomes impractical to manufacture such items not onlybecause special equipment would be needed which wouldbe expensive to obtain but also because the delays inprocurement would extend the time required to supply thecustomerneeds.Thus,Pemberton testified, if theRespondent cannot manufacture an item with its presentequipment it must subcontract or lose the order.B.Chronology of EventsTo faciliate explication of the happenings, a chronologyis supplied and further discussion will be organized on thebasis of the three major periods of events which occupiedthe attention of the parties.August 30, 1965:The Union was certified as thebargainingrepresentativeofRespondent'semployeesfollowing its triumph in an election conducted on August20, 1965.Late September or early October1965: The Union'sInternationalstaffrepresentativeRiffecontactedRespondent and requested information concerning theCompany's wage structure and its pension and insuranceprograms.November 13,1965: First collective-bargaining meetingbetween the parties. Prior to this meeting the Unionsubmittedawrittenproposedcollective-bargainingagreement.December 3, December 8, and December 14, 1965:Collective-bargainingsessionsatwhichtheUnion-proposed contract was the basis of discussion.March 11, 1966:Collective-bargaining meeting at whichtheRespondentsubmitteditsfirstwrittencounterproposal.March 21August 2,1966:Fourteencollective-bargainingmeetingsbetween the parties.The Union began its strike againstRespondent.August 16, September 1, and November 3, 1966:Threebargaining meetings while the Union's strike continued.October 10, 1966:Petition for Decertification Electionfiled.December 1, 1966:Pursuant to Stipulation for ElectiondatedNovember 10, 1966, election conducted based ondecertificationpetition,resulting in 10 votes for theUnion, 21 votes against and 28 challenged ballots.'January 9, 1967:Regional Director issued Report onChallengedBallots to which report Respondent filedexceptions to the Board on January 20, 1967.June 19, 1967.:1Board issues order sustaining theRegional Director's Report on Challenged Ballots andordering the counting of certain challenged ballots.July5,CertificationissuedtoUnion ascollective-bargainingrepresentativeofRespondent'semployees.'First bargaining meeting between theparties following recertification of Union.BargainingmeetingbetweenpartieswithFederalmediator.At this meeting theCompany allegedly submitted "final offer" which is thebasis for complaint allegations of violation.September 30, 1967:Respondent sent letter to Uniondeclining to make any changes in "final offer."October 12, 1967:Union Representative Riffe advisedRespondent that its proposed contract had been rejectedby a vote of the Union's membership.November 2, 1967:Respondent by letter advised Unionand employees that economic benefits contained in the'The complaint alleged,Respondent in its brief concedes,and I find thatall production and maintenance employees of Respondent,including setupmen, inspectors,the truckdriver-general utility man, shipping and receivingemployees,draftsmen,drafting department clerk,leadmen, chief inspectorand watchmen,employed at its Rochester plant, exclusive of all officeclerical employees,allprofessional employees,guards and all supervisorsas defined in the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act'CarlCollins,presently employed by the Company as a workingforeman,testified that in lateMay or early June 1967, while picketingRespondent'splant, he was engaged in conversation by Harold Harper,then Respondent'splantmanager.In a discussionof the strike and theoutcome of the decertification election, Harper stated that a Union victorywould do no good as the Company would continue to stall and by the endof the year would have enough new employees to vote the Union outCollins testified that it was not unusual for Harper to stop and talk whenCollins was on picket line duty Fahy testified that Harper was strictly ashopman who had never been involved in the bargainingand that Fahy,who was chief company negotiator throughout the bargaining, had nodiscussions with Harper other than to say hello Harper, who is no longeremployed by Respondent,was not called to testify.This incident was notalleged as an unfair labor practice I find that both Collins and Fahy arecredible witnesses, that the conversation occurred,but that Harper had nospecialknowledge of Respondent'sconduct at the bargaining tableMoreover,the evidence as to bargaining between November 1965 andNovember 1966 establishes that the Union's adamant position on the issuesitdeemed essential was as responsible for the failure to achieve agreementas was the Company's insistence on its material positions'As a defense to the instant proceeding,the Company asserted that thecertification issued on July 5, 1967, was invalid and that the rulings onchallenged ballots were improper.Further, Respondent asserts that it wasentitled to a hearing on its challenges.At notime during the hearing didRespondent assert that there was now available to it material evidencenewly discovered or unavailable at the time of the representationproceedings.It is the establishedpolicy ofthe Board to bar relitigating incases involving alleged violations of Section 8(a)(5) of the validity of theunderlining certificationThe Board'sOrder on Challenged Ballots and thecertificationof July 5, 1967, arebinding in this proceedingUnited Dairies,Inc,144 NLRB 153 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDrejected contract would be put into effect.November 13, 1967:Charge filed in instant proceeding.December 28, 1967:Riffe advised Respondent that thestrikehad been terminated and made unconditionalrequest for reinstatement of all employees.Respondent wrote to Riffe advisingthat all employees from whom work was available wouldbe offered immediate reinstatement and others would beplaced in layoff status until job openings developed. Intime all were offered reinstatement.February 29,1968: Complaint herein issued.May 6,1968:Hearing opened in instant proceeding andtheUnion and Respondent entered into an informalsettlement agreement approved by Trial Examiner.May8,throughAugust2,1968:Twelvecollective-bargaining meetingsbetween the parties.October 22,1968: Hearing resumed.An examination of the foregoing chronology disclosesthree distinct periods of events. The first is from August30, 1965, the date of the Union's certification up to andincluding July 5, 1967, when the Union was recertifiedfollowing the decertification election. All of the bargainingbetween the parties which took place during this periodoccurredmore than 6 months before the filing of thecharge herein and serves as background only. The secondperiod of events falls between August 29, 1967, the date ofthefirstbargainingmeeting following theUnion'srecertification, and the Respondent's action on January 2,1968, in response to the unconditional request forreinstatement of the employees. Finally, the third periodof events begins on May 6, 1968, when the Union andCompany entered into the informal settlement agreement,and concludes with the breakoff of negotiations followingthe August 2, 1968 meeting.C. The Events of August and September 19671.August 29, 1967The firstmeetingof the parties following thedecertification election was held on August 29, 1967. Thiswas their first negotiatingsession inalmost 10 months.Attending for the Union were Earl Riffe, who was thechief union negotiator throughout; Dale Bryant, localunionpresident;JohnMutcheler, localunionvicepresident, who at the time of the August 29meeting wasemployed by the Bendix Corporation; and Merle Zwick, alocal union committeeman.Participating for the Companywere Edward J. Fahy, the chief company spokesmanthroughout; and Val Pemberton, who was attending hisfirstnegotiationmeeting sincebecomingRespondent'sgeneral manageron February 1, 1967.At the opening of the meeting Fahy and Riffe fencedover the issue of responsibility for having convened themeeting.The mediator finally cut short the discussion,stating that it was he who had called the parties togetherand he suggested that they turn their attention to theareas in dispute and that they go through the proposedcontract item by item. The discussion which follows isbasedupon a synthesis of the testimony of Riffe,Mutcheler,Bryant,Fahy, and Pemberton. There is nosubstantialdisagreement among these witnessesas to theeventsof the August 29 meeting or of the priornegotiations on thesubjects in dispute. Included in thistreatment of the August 29negotiationsisabriefsummary of the priornegotiationsby the parties as tothose matters discussed on August 29.As to the company-proposedManagement Rightsprovision, the two major areas of dispute pertained tosubcontracting and foremen performing production work.In addition, the Union was concerned that the languagesubmitted by the Company relating to existing foodconcessions in the plant would enable Respondent toentirely discontinue food services for the working force.During prior negotiations the Union had conceded manyareasofmanagementrights,provided the arbitrationprovisionaffordedasatisfactoryarrangementforresolutionofdisputeswhichmightarisefromRespondent's exercise of those rights. On the subject ofsubcontracting,theUnion had agreed that the Companycouldcontinuecontractingoutworkpreviouslysubcontracted and agreed to subcontracting where theCompany did not have the skills, ability, manpower, orequipment to produce the work in question. However, asto new subcontracting, the Union had demanded the rightto grieve. Throughout the negotiations Respondent hadinsisted upon the unlimited right to subcontract wheneveritdeemed such a move economically advantageous. At theAugust 29, 1967, meeting the parties adhered to theirprevious positions.On the issue of the foremen performing productionwork, the Company adhered to its previous position thatsupervisorscontinue to perform such work withoutlimitation.The Union on August 29, and in priorsessions,has sought a limitation of the circumstances under whichforemencouldworktopurposesofinstruction,experimentation, or in the event of emergencies. In thediscussion of food concessions in the plant, the Companyagreed that, while it reserved the right to change the formof food concession, it would not discontinue food servicesin the plant.On the issue of union security and checkoff, the partiesearly in the negotiations had established their respectivepositions and at no time was there give from either side.The Union stated on August 29, 1967, that its position onunionsecurity was as it had always been, namely, a unionshop and checkoff of dues pursuant to the Steelworkersstandard form of authorization.' The Respondent wasequally adamant, Fahy stating that the economic muscleof the strike would not cause Respondent to grant a unionshop even if the stoppage continued for 14 years.Throughoutthe negotiationsthe Company had stated itsopposition to any form of forced union membership andrejected checkoff as well, refusing to be a collectionagency for the Union.On the subject of union representation and activities theRespondent maintaineditspreviously stated demand thatthe membership of the union committee be limited to fouremployees. The Company justified this position on itsconcern that a larger union committee would take morepeople away from their jobs during working hours. Onthis point the Union stated that the composition of itscommittees was its sole concern and that the Companyhad no right to a role in determining the size ormembership of a union committee.Arbitration had become an apparently insoluble issueearly in the negotiations. As to a grievance procedureshort of arbritation, the parties had early reached generalagreement.Until the August 29, 1967, meeting the Unionhad insisted upon compulsory arbitration of all grievances.Sometime prior to August 29 the Company had proposedwhatwas characterized as "permissive arbitration,"whereby grievances would be referred to arbitration only'Testimony of Riffe. INDIANA METAL PRODUCTS613when the Respondentagreedto arbitrate and with theright to strike reserved to the Union on nonarbitratedunresolved grievances. The Company based its oppositionto compulsory arbitration on its stated conviction thatarbitration had become a crutch in labor relations and thebelief that the spector of a strike would force the companyand union representatives involved in the grievanceprocedure to resolve their disagreements. In addition theCompany objected to a third party dictating theadjustment of company-union grievances. At the August29 session the Union reduced its demand for compulsoryarbitration to include onlygrievancesarising from layoffor discharge.' Fahy agreed to discuss this more limitedarea of compulsory arbitration with his client but statedthat there was little chance of a change in companyposition.The question of wages was another subject on which thepositionof the parties was unchanged. Early in thenegotiations the Union had demanded a 20-cent-per-houracross-the-board increase. Just before the Union struck onAugust6,1966,theCompanyhadoffereda5-cent-per-hour increase,which it had paid to theemployees after negotiations were broken off. At theAugust 29 meeting the Union again demanded the 20-centfigure and the Company offered nothing beyond the 5-centincrease already in effect.The Union's concern that all strikers be reinstated atthe termination of the work stoppage was placed on thetable for discussion at the August 29 meeting. Riffe askedthat Respondent reconsider its discharge of two strikersbecause of their picket line misconduct. Fahy agreed totake another look at theircasesbut held out little hopethatRespondent would change its mind as to these twomen. As to the other strikers, Fahy stated that therewould be immediate reinstatement for all for whom workwas available and the other strikers would be placed onlayoff status to be recalledas openingsdeveloped. In thecourse of this discussion Fahy gave figures to the unionnegotiatorson current employment including strikereplacements to explain why immediate reinstatementwould not be available to all strikers.After several hours of meeting the parties agreed toresume negotiations at the convenience of the mediator,who had scheduled a vacation. The mediator requested afresh copy of the proposedagreementwhich the partieswere using as the basis for discussion. Fahy offered toprepare a revised proposal for the next meeting whichwould incorporate all changes resulting from negotiationsto that time. The session closed with the mediator'srequest that each party review its positions in an effort tomake progress toward meeting the other side's demands.2. September28, 1967On September28, 1967,the parties reconvened for abargaining session in the offices of the Federal MediationandConciliationServiceinSouthBend,Indiana.Participating for the Company were Fahy and Pembertonand for the Union Riffe and Bryant.Present as well wasthe Federal mediator.Fahy presented a revised contractproposal which contained many changes from the previousdraft whichhad been the basis of bargaining until thattime.The major changes are set forth under the articleheading in the order of their appearance in the draft.Preamble:In the new draft the location of the plantwas specified as being in Richland Township rather than'Testimony of Mutchelerand Bryant.in the City of Rochester as in the previous draft. Fahytestifiedthat this change was made at Pemberton'ssuggestion to state the plant's location more exactly.Recognitionand Coverage:The decertification casenumber and the date of recertification were inserted inplace of the similar information relating to the originalelection in 1965. In the definition of the bargaining unit"draftsmen and drafting department clerk" were added toreflect the fact that they had been included in the unit setforth in the Stipulation for Election entered into followingthe filing of the decertification petition. A new paragraphwas added to this provision barring assignment of thecontract by either party. Fahy testified that in priordiscussionsRespondent had suggested that a successoremployer not be bound by the agreement if Respondentsold the plant nor would the Company be bound if theUnion changed its affiliation. It was Fahy's testimony thatthisparagraph was inserted for bargaining purposes sothat a definite decision on its inclusion could be reached.Finally, in this provision language was added limitingcoverage of the agreement to the present plant or to anyextensions, expansion, or relocation within the county inwhich it was located. Again it was Fahy's testimony thatthis language was included to stimulate bargaining on thepoint.Management Functions Reserved:Fahy testified that atPemberton's suggestion language was added reserving totheCompany the right to install automated equipmentthat might result in displacement of employees, to installand conduct merit rating and performance systems, toconduct a job evaluation program, and to determine thevendorsfromwhom the Company could purchasemachinery, equipment, and supplies and reserving as wellthe right to sell to customers regardless of whether or notsuch customers' employees were represented by a union ora strike was in process at the customers' premises. Therewereadditionalchangesspecifyingtherightofmanagement to assign employees to operations and todetermine production methods. Fahy testified that to meeta union objection raised on August 29, 1967, language wasadded limiting the number of persons who would bepermitted to perform production work for trainingpurposes and guaranteeing that work performed bynonunit personnelwould not adversely affect theearningsof unit employees. An additional clause was added to thatsection of the Management Functions provision pertainingto changes in food concessions guaranteeing that foodservices would be provided to the employees although theCompany reserved the right to change vending machines.Representation and Activities:The prior proposal hadplaced a limit on the number of employees who couldserve on the Union's committees. To this Fahy added arequirement that the employees selected to serve on theUnion's negotiation and grievance committee "must haveat least 3 full years seniority." Fahy explained thatPemberton had expressed concern that new inexperiencedemployees would become union officers or committeemenand that this additional language had been added toachieve discussion concerning the new general manager'sfears. In prior discussions the Company had stated that itdid not wish the Union going out among the employeesand looking for grievances. Therefore, in the new draftlanguage wasadded providing that the Union and itsrepresentatives should not solicit grievances.Rules and Regulations:In the draft submitted onSeptember 28, 1967, Fahy added the word "exclusive" tothe prior provision establishing maintenance of disciplineas a company responsibility. Fahy testified that early in 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe negotiations he had suggested that plant rules andregulationsbemade part of the collective-bargainingagreement. The Union had objected to their inclusion inthe contract and had suggested instead that the Companypublish rules with the Union reserving the right to protestany rule through the grievance procedure. The new draftcontained language establishing such a procedure for rulemaking in the plant.Grievance Procedure:Changes were made to reflectPemberton's appointment as general manager and his roleinthegrievanceprocedure.Previousnegotiationsconcerning arbitration had been directed to the scope ofarbitration,i.e.,whether the procedure was to becompulsory as demanded by the Union or permissivepursuant to the Company's proposal. In the new contractdraftFahy spelled out procedures for the actualinvocation and conduct of arbitration cases and specifyingthe powers of the arbitrator.LeavesofAbsence:Fahy testified that duringnegotiations theUnion had objected to a blanketprovision providing that seniority would accrue during allleaves of absence. Therefore, in the new proposal Fahytreated each type of leave of absence differently forsenioritypurposes and to meet other union objectionseliminated accumulation of seniority entirely during leavesof absence granted because of pregnancy. In additionprovisionwas made for leaves of absence for personalbusiness and farming which were traditional in the plant.Finally,Fahy added to the leave of absence clause asection which appeared in the seniority provision of earlierdrafts which specified that in the event an employee failedto report for work at the expiration of his leave of absencehewould be deemed to have voluntarily quit hisemployment with Respondent.Hours of Work:Fahy testified that during priornegotiations the Union had asked for a limitation on thenumber of hours of overtime that could be required ofemployees. The Company had countered with insistenceupon overtime whenever it deemed such work necessary.In its proposal submitted on September 28 language wasadded to that part of the Hours of Work clause definingthe regular schedule of hours to provide that this was notto constitute a limitation of the number of hours that theCompany could require to be worked each day or eachweek. However, a proviso was added which would makevoluntary any work performed over 12 hours in 1 day or60 hours in a week. On the problem of an overlap betweenshiftswhen the plant worked a three-shift schedule theCompany proposed a new schedule.Wages:The Company proposed a general increase of10 cents per hour with continuation of the existingincentive bonus and merit rating programs.Vacations:To meet a union request language wasadded to the vacation clause providing that in the event ofa split vacation period an employee would receive hisentire vacation pay at the commencement of the firstperiod of vacation.Paid- Holidays:The Union had initially requested thatGood Friday be made an additional paid holiday. TheCompany had countered that suggestion with a proposalthat an additional holiday be added in the Christmas-NewYear's period to give employees a long weekend with pay.Prior to the September 28, 1967, proposal the Companyhad agreed that the incentive bonus would be included incomputationof each employee's holiday pay. Fahytestified that at Pemberton's suggestion Good Friday wassubstituted in the new proposal as a paid holiday becausethe new general manager felt it would fill in during thelong period of the year where no paid holidays existed.Additionally, the paid holiday clause was changed in thenewproposalbyexcludingincentivepayfromcompensation for paid holidays and eliminating holidayhours from the computation of weekly overtime. This wasdone, Fahy testified, because Pemberton felt that incentivepaywas a reward for extra effort on the part ofemployees and a device to obtain extra production for theCompany, benefits which could not accrue to theCompany during holiday hours when no work wasperformed. Calculation of holiday hours for the purposesof overtime was eliminated because the general managerwas of the opinion that this was akin to incentive pay forthe time not worked and in effect the Company would bepaying time and a half for holiday hours.BulletinBoards:In its new proposal submitted onSeptember 28 Respondent eliminated provisions whichhad granted permission to the Union to post notices ofvocational and formal education or soliciting support forrecognized charities.Additionally, there was a provisionadded providing "[t]here will be no distribution or postingof notices or any kind of literature upon companyproperty by employees or by the Union, other that hereinprovided." Fahy testified that this last limitation wasaddedfollowingcourtdecisionsupsettingBoarddeterminations that an employer and union could not bycontractual agreement inhibit employee distribution.The foregoing specification of changes in the newproposal submitted on September 28 does not exhaust theadditions or delections from the prior draft. However,there is sufficient basis for a finding, and I find, that inthisproposal the Company included matters which arenonmandatory subjects for bargaining (limitations onmembership on union committees and a requirement of 3years'seniorityformembership in such committees,limitations upon employee distribution other than in themanner contractually agreed), withdrew from theretoforeagreed conditions of employment (elimination of incentivepay from computation of compensation, elimination ofholidayhours from calculation of hours worked forpurposes of overtime)' and, restated matters upon whichtheRespondent (and the Union) had theretofore takenadament positions (subcontracting, performance of unitworkbysupervisors,unionsecurityandcheckoff,mandatory arbitration).General Counsel contends that Respondent bargainedto impasse on the foregoing matters by presenting itsSeptember 28, 1967, proposal as its "final offer."Respondent, on the other hand, contends that the draft inquestionwasmerely a revised proposal incorporatingchanges theretofore agreed upon, stating additionalmatterswhich the Company wished discussed andrestatingissueswhich to that point had eluded agreementby the parties.Riffe testified that at the start of the meeting onSeptember 28, after the mediator asked whether thepartieshad changed any of their theretofore statedpositions,Respondent presented two documents- aproposed contract and a proposed wage clause forinclusion inthat contract. It was Riffe's testimony that atthe time Fahy presented these documents he stated thatthis was Respondent's final proposal and that Riffe shouldnote the changes made therein which had been underlined'The Company's change of position on these matters over a year afterthe strike had begun,standing alone,would not evidence a failure tobargain in good faith.CarolineFarms Divisionof Textron,Inc.v.N L.R.B..401 F.2d 205,211 (C A. 4). INDIANA METAL PRODUCTSfor easier discernment. The union negotiator testified thatafter a brief discussion of the underlined added materialhe requested a caucus to evaluate the new proposal. Thisprivatemeetinglastedapproximately45minutes.Following this caucus Riffe claimed to have told thecompany representatives that changes had been madewhich the Union had never agreed to and that the priorproposal was more acceptable to the Union than the newdraft.Riffe testified that there was discussion of many ofthe items in the new draft including the Recognition andCoveragearticle,ManagementFunctionsReserved,Representation andActivities,Rules and Regulations,Arbitration,Hours of Work, Holidays, Wages,BulletinBoards, and Leaves of Absence. On almost every issue,Riffeclaimed the Company's answer was that theSeptember 28 proposal was their final offer and that theconditions outlined therein were the way things were tobe.Riffe recalled that the meeting concluded with hisrequest that Fahy consider making changes in the newproposal to which Fahy replied that he would furnish hisanswer in writing. Riffe informed Fahy that this answerwas needed before a membership meeting to take placethe following Tuesday, October 3, 1967, at which theproposal would be put to a vote.Dale Bryant testified as to his recollection of the eventsofSeptember 28.9 Bryant recalled that the Companypresented "what they said was a revised proposal" andasked that the Union look it over. Riffe then called for arecess and the union representatives retired to a differentroom. After approximately 45 minutes Riffe and Bryantreturned, at which time Riffe stated that the new proposalhad done nothing to help settle the negotiations. It was atthispoint,Bryanttestified,that"[T]heCompanyindicated that this was their final proposal to us." Bryantrecalled that after some discussion of matters in the newproposal the mediator suggested that the parties meet inseparaterooms and that he would serve as theintermediary between them in negotiations. It was by thismeans that certain matters, including recall of strikers,were discussed. Finally, Bryant recalled, the Companyagreed to review its position on areas of the contractraised by the Union and to supply an answer to the Unionby the beginning of the following week.The version of the events of that afternoon offered byFahy and Pemberton vary both in detail and in total effectfrom that of General Counsel's witnesses. It was theirtestimony that after they arrived at the mediator's officeat 2 p.m., the scheduled time of themeeting, they wereleftwaiting for approximately 30 minutes before themediator entered the conference room. At that time Fahypresented the revised contract proposal pointing out thathe had underlined for easier identification the words thatwere different or added to the previous draft. After Riffehad quickly examined the proposal hesuggesteda caucusand retired with Bryant and the mediator to anotherroom, returning after about one half hour to ask questionsabout the proposal. The discussion which followed was inthe nature of clarification by the Company of matters inthe proposed contract concerning which the Union raisedquestions.Thereafter,theunion representatives andmediator again retired from the room and after some timethe mediator returned to tell Fahy and Pemberton that theprivatemeetingwould be going on for some time.'At the time of the 1967negotiations Bryant was local union presidentand on strike against theCompany. WhenBryant testified herein he wasemployed byRespondent as a working foreman and was no longer a unionmember615Thereupon Fahy and Pemberton, with the mediator'sknowledge, left the building for coffee and other mattersand were gone for at least 40 minutes. Some time afterthey returned to theMediationServiceofficesthemediator came back to the conference room alone andstated that the hard coreissuesremained unsolved andthere was the additionalissueof the Union's insistencethatallstrikersbe returned to work. Earlier in themeeting Riffe had stated that the return of the strikerswas anessential thing to him. The mediator stated that heand Riffe had discussed possible changes in the Companyproposal, that there was to be a union meeting in a fewdays,andRiffeplanned to submit the Company'sSeptember 28 proposal to the membership for ratification!'Fahy agreed to review the contract proposal and discussthematter with company officials. The mediator thenbrought Riffe and Bryant back to a jointsession,at whichtime Riffe advised that he planned to submit the proposal,including the Company's position on the two strikersdischarged for picket line misconduct, to the membershipwith his recommendation that the proposal be rejected.The meeting ended on this note.On September 30, 1967, Fahy wrote to Riffe statinginter alia:The management of Indiana Metal have consideredyour suggested changes in the company's final offer. Inview of the concessions contained in that final offer, thecompany does not agree to make any further changes.The proposal presented at our September 28 meeting,therefore,standsaswrittenandrepresentsthe-company's final offer.Following the Union's meeting, Riffe wrote to Fahy asfollowsThis letter will serve to notify you that your "finaloffer" as outlined in your letter dated 9-30-1967 iscompletely unacceptableas a basisfor settlement of ourdispute and further that I have notified the FederalMediation and Conciliation Service accordingly.The Union made no request for further bargaining andfiled the change herein on November 13, 1967.3.Conclusions and findingsIam presented with irreconcilable characterizations ofRespondent's September 28 proposal. If accepted, Riffe'sversion, as supported in part by Bryant, establishes thatthedocument was proffered as a final offer barringfurthermeaningful negotiations.Were I to credit thisversion of the September 28 meeting I must find thatRespondentunlawfullybargained to impasse on aproposalincorporatingnonmandatorysubjectsofbargaining,a proposal which represented a withdrawalfrom prior commitments and which reiterated adherencetoadamantpositionsonmandatorysubjectsofbargaining.On the other hand, if I credit Respondent'saccount of the September 28 meeting the revised proposalwas put forth only to serve as the basis for futurebargaining.Under the Company's version of theSeptember 28 meeting, it was the Union's decision to"During cross-examination,Fahywas reminded that in astatementfurnished to the Regional Officeduring the administrativeinvestigation ofthe underlying charge hehad attributed to the mediator the phrase "finaloffer" at the time he relayed the Union's intention to submitthe revisedproposal to its membership.Fahytestified that the statement he gave totheRegionalOffice representedhis best recollection as of thatdate, butthat as of the present time he had no independent recollection of such astatement by the mediator 616DECISIONSOF NATIONALLABOR RELATIONS BOARDsubmit the revised proposal to its membership whichcreated the condition of impasse barring bargaining on thecontents of the draftIn the final analysis this conflict can be resolved onlyby crediting testimony offered by the proponents of oneversionwhile rejecting that of the other side GeneralCounsel's chief witness was Riffe. If his testimony iscredited, the revised proposal was from the moment ofpresentationRespondent's final offer and bargainingended at that point. However, based on my observation ofRiffe during his lengthy appearance in this proceeding, Idid not find him a credible witness. Apart from hisunconvincing demeanor Riffe possessed a shifting abilityto recall events. Riffe was able to recall conversations onSeptember 28, 1967, which would lead to a finding ofviolation but hazy on happenings during July and August,1968, a short time before the hearing herein and a periodof bargaining when progress was made toward agreement.Thus, I discredit Riffe's testimony about the events ofSeptember 28, 1967 "Bryantwasacrediblewitness.EmployedbyRespondent as a supervisor at the time he testified herein,Bryant had much to lose and nothing to gain by givingevidence adverse to his employer's interests. This lendssubstantialcredence to his testimony. Bryant onlypartiallysupportedRiffe'sversionof the Company'sactions.Bryant did not recall Fahy's presenting therevised proposal as a "final offer." Rather, he testifiedthatFahy handed out copies of the document statingmerely that this was a revised proposal and asking thatthe union representative examine the draft. This testimonyconforms to that of Fahy. Fahy and Pemberton bothimpressed me as credible witnesses who truthfully testifiedto the best of their recollection. Fahy flatly denied usingthe term "final offer" in connection with the revised draftprior to his letter of September 30. I credit his disclaimer.UnderGeneralCounsel's theoryof the case theRespondent was determined throughout the negotiationsto frustrate agreement. However, the credited testimonyestablishes that in the 2 years preceding September 28,1967,Respondent's conduct had not exceeded legalbounds.While it adhered to its position on manyissues,Respondent's adamancy was matched by that of Riffe. OnSeptember 28, 1967, Respondent was bargaining from aposition of greater strength than it had enjoyed during thelengthy period of negotiations in 1965 and 1966. TheUnion had employed its maximum effort of persuasion,the strike, and had been clearly unsuccessful in that effort.While recertified by virtue of a count of the challengedballots,theUnion's numerical strengthwas clearlydiminished, as evidenced by the small number of strikerswho sought reinstatement in January 1968 and thereafter.'2ItstrainscredulitytoacceptGeneralCounsel'sargumentthat the Company, so richly situated, would ineffect checkmate itself by presenting the September 28draft as a "final offer." Apart from the credence which Iafford to Fahy, as corroborated by Pemberton, GeneralCounsel's theory of Respondent's conduct on September28 is totally inconsistent with its behavior during thenegotiationsto that point."In evaluating Riffe's testimony I am not unmindful that when itwithdrew from the settlement agreement of May 6, 1968, and supportedGeneral Counsel's opposition to the settlement the Union's brief presenteda version of the events of May 6 which had to come from Riffe On thebasis of the record and my own knowledge of the events, those statementsmust be deemed a willfull misstatement of the facts"Five strikers out of twenty five offered reinstatement returned toRespondent's employTwo facts remain which would support GeneralCounsel's theory of the case rather than that ofRespondent's. The first is Bryant's testimony that at somepoint in the meeting on September 28 the Companyreferred to the revised proposal as a "final offer." Inevaluating this testimony I note that on September 28Bryant spent more time in private meetings with Riffe andthemediatorthanindirectconfrontationwithRespondent's negotiators. I have heretofore determinedthat it was Riffe's decision to submit the contract to theUnion's membership which ended bargaining. It was themediator who first informed Respondent's negotiators ofRiffe's decision to make this move. Therefore, Riffe musthave first enunciated his planned course of action during aprivate session with Bryant and the mediator GeneralCounsel's cross-examination of Fahy brought forth thesuggestion that the term "final offer" was first used by themediator.Underthesecircumstancesitisnotunreasonable to conclude that Bryant, a credible witnessbut inexperienced in bargaining, was confused as to thesource of the phrase and that it was first used in theUnion's private caucus rather than in session with theCompany. Second, there is the language contained inFahy's September 30 letter to Riffe set forth above. Atthree points in one paragraph Fahy refers to the "finaloffer."When questioned as to why that letter was repletewith the expression "final offer" Fahy answeredwe were asked to consider any changes before [theSeptember 28 proposal] was submitted to a vote of themembership, and when, at least I think when yousubmit a proposal that the Union says they are going tosubmit a vote of the membership that it is a finalproposal.You don't submit something to themembership to be negotiated.As noted, based on my observation of Fahy, I found himtobeacrediblewitness.Moreover,underthecircumstances found I conclude that his explanation of theSeptember 30 letter is a reasonable one. The Union by itsaction had established the September 28 proposal as afinalone. I find nothing unlawful in the Company'sbehaviorRatherRespondent's conduct was consistentwith the circumstances which Riffe had created.Allthingsconsidered,basedupon the creditedtestimonywhich establishes that the Company putforward its revised proposal on September 28 as the basisfor further bargaining and not as a final offer, I find thatGeneral Counsel has failed to establish that the Companyinsisted to impasse on an unlawful proposal ' 3"On November2, 1967, overPemberton's signature, Respondent advisedthe Union and its employees that in view of the impasse in negotiations,effectiveJanuary 1, 1968, the Company was instituting three changes inconditions of employment which had been partof the September 28proposal.As ofthe first of the year wages were increased 10 cents perhour,Good Fridaywas made a paid holiday in place of theday afterChristmas,and the vacation eligibility date was changedto December 31,with a proviso that no employees suffer a reduction in vacation pay as aresult of this change The complaint alleges that these revised conditions ofemployment constituted a unilateral change of existing rates and vacationsby Respondent"without having bargainedwiththe Unionto a good faithimpasse on these subjects " In view of my finding that the impasse whicharose was not occasioned by Respondent's unlawful conductand followedgood-faith bargainingon the Company's part,I shall recommend dismissalof this allegation of the complaint INDIANA METAL PRODUCTS617D. Postsettlement BargainingPursuant to the terms of the settlement agreemententered into onMay 6, 1968, the parties met fornegotiationsonMay 8, 1968, and on i I occasionsthereafter. The last meeting was on August 2, I968.''The postsettlement bargaining first disposed of thosematters in the September 28, 1967, proposal which werealleged in the complaint to have violated the Act. Theitemswhichconstitutenonmandatorysubjectsofbargaining were discussed first, Riffe raising no objectionto bargaining on the topics. Thereafter all of the mattersspecified in General Counsel's March 15, 1968, oppositiontotheRespondent'sMotion for a More DefiniteStatement were taken up by the parties.After the 12 bargaining sessions the matters still to beresolvedwereManagement Functions Reserved, unionsecurity,Arbitration, and Wages.On the issue of checkoff of dues, the Company firstsuggested that a means be devised by which the Unioncould collect dues in the plant. After this was rejected theCompany offered to set aside I hour per shift per monthfor the collection of' dues on company time with no loss inpay to the person assigned by the Union to collect thedues.Following the Union's rejection of this revisedproposal Fahy asked what the Union wanted, at whichpointRiffe reinstated the demand for checkoff of duespursuant to the Steelworkers standard authorization form."Countering this the Company proposed dues checkoffpursuant to an authorization revocable at will by theemployee. After Riffe secured approval from the Union'slegal department of the form of revocable authorizationproposed by the Company, this method of dues collectionwas agreed to by the Union. When negotiations broke offfollowingtheAugust2meeting,themethodofdistribution of checkoff authorization forms to employeeswas still not agreed on. As to union security, the Unionrepeated its request for a union shop and then statedduring these postsettlement negotiations that it wouldacceptany form of union security contained in anyTextronaffiliatecollective-bargainingagreement.TheCompany denied knowledge of provisions contained insuch agreements and Pemberton pointed out that eachindividual plant determined its own policy in regard tounion security. The Company continued to resist any formof union security.On the issue of arbitration, both the Company and theUnion maintained their adamant positions, Respondentstanding on its offer of permissive arbitration and theUnion holding out for compulsory arbitration. On wages,the Union suggested a 2-year contract with a 20-cent wageincrease.16 The Company countered with a detailed wageproposal based upon job classifications and job rates"Four ofthe bargaining sessions took place after the Union on July 11,1968, filed its brief in support of the General Counsel's request forpermission to appeal from the Trial Examiner's rulings.'Testimonyof Riffe."Whileno agreement was reached on the durationof theagreement itwas understood by the parties that consensus on this issue was dependenton the wage dispute.Similarly, final language on a no-strike clause wasdependent on the outcome of negotiations on the subject of arbitration.pursuant to which an employee's wages could be raisedabove the then existing maxima by means of a companyreview of each employee's job performance The Unionadamantly refused to accept any form of merit increaseprogram."A separate part of the Company's wageproposal relating to the wages of permanently transferredemployees was agreed to by the parties.A meeting scheduled for Monday, September 8, 1968,was never held. The Company claimed that because Fahywould have had to drive in the early hours of the morningor leave his home on Sunday, the September 8, 1968,session was scheduled to commence at I p.m. rather thanthe parties' usual time of 10 a.m. Riffe denied that therewas such an understanding and Bryant could not recallany discussion of a change in scheduling at the August 2session.Ido not deem a resolution of this conflictnecessary. In any event Riffe testified that he appeared inRochester at the appointed place at 10 a.m and that afterwaiting for 20 or 25 minutes left town and drove toKokomo, Indiana, where he immediately wrote to Fahyaskingwhere the company negotiators had been.Peculiarly,although the Company's plant is locatedadjacent toRochester,Riffedidnot telephone theCompany's office in an effort to locate Respondent'snegotiators before driving the considerable distance toKokomo and putting his position in writing.Other than the conflict concerning the failure to meeton September 8, 1967, there is no substantial variance inthe testimony concerning the postsettlement bargaining.The facts above indicate that greater progress was madetoward agreement in the 12 sessions which followed thesettlement than in the almost 3 years of prior bargaining.The bargaining history in 1965 and 1966 serves asbackground only. I find there was no failure byRespondent to meet its bargaining obligations in Augustand September 1967. The Union made no effort to meetwith the Company following the September 28, 1967,meeting. Respondent's conduct during the postsettlementnegotiations and the progress made further evidence itsgood-faithefforttoreachagreement.Although itremained adamant on the hard core issues, the Company'sattitudewasmatched by that of the Union. I shallrecommend dismissal of the complaintin toto.CONCLUSIONS OF LAW1.IndianaMetal Products, a Division of Textron Inc.isengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.Respondent has not engaged in unfair labor practicesas alleged in the complaint.[Recommended Order omitted from publication.]"Respondent'sproposedmeritwage program pursuanttowhichincreaseswouldbe subjectto unilateralCompany review of employeeperformance and subject to arbitrationonly if theCompany agreed to suchadjudication does not evidence a lackof good-faith bargainingPhil RichFan Mfg Co, Inc,171NLRB No 87